department of the treasury internal_revenue_service washington d c date number release date conex-120488-11 uil the honorable bill posey u s house of representatives washington dc dear mr posey i am responding to an inquiry from you and your colleagues dated date requesting that we increase the standard mileage rates on date we increased standard mileage rates by releasing the enclosed announcement this announcement raises the business standard mileage rate for miles traveled between date and date from cents per mile to cents per mile it also raises the medical and moving standard mileage rate for the same period from cents per mile to cents per mile i hope our response is helpful to you i am also writing to your colleagues if you have any questions please contact me or have your staff contact ---------------------------at ----------- ------------- sincerely douglas h shulman enclosure
